DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Hobgood on 04/14/2022. In the examiner’s amendment dependent claims 42 and 46 are amended as shown in solid bold below. Dependent claim 46 was missing a period at the end of last limitation. 
42. The method of claim 26, wherein the coordinate instruction includes a change in appearance of the manually designate view, the method further comprising: changing the manually designated view in real time in accordance with the change in appearance; and continuously updating the designated view signal to show the real-time change in appearance of the manually designated view.
46. The method of claim 26, further comprising: receiving digital writing input as vectorized paths; and generating the composite video signal based on rasterizing the digital input from the vectorized paths to a video stream in order to composite the digital input in a composited split screen video stream.
Allowable Subject Matter
Claims 1-49 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...a camera configured to capture the panorama view with a horizontal angle greater than 140 degrees; a sensor configured to identify a bearing of interest within the panorama view; a processor; and a memory storing computer-readable instructions that, when executed, cause the processor to: maintain a coordinate map of the panorama view, adjust an aspect ratio of the panorama view captured by the camera, generate a scaled panorama view signal based on the adjusted aspect ratio of the panorama view, sub-sample a localized subscene video signal based on the panorama view along the bearing of interest, generate a stage view signal based on the subscene video signal, determine a coordinate instruction associated with the coordinate map of the panorama view, determine a coordinate of a designated view based on the coordinate instruction, generate a designated view signal based on the determined coordinate of the designated view, the determined coordinates of the designated view comprising at least a portion of the physical writing surface, composite a video signal including one or more of the scaled panorama view signal, the stage view signal, or the designated view signal, and transmit, to a host computer, the composite video signal.” Independent claim 26 recites the uniquely distinct features for: “...capturing the panorama view with a horizontal angle greater than 140 degrees; identifying a bearing of interest within the panorama view; maintaining a coordinate map of the panorama view; adjusting an aspect ratio of the captured panorama view; generating a scaled panorama view signal based on the adjusted aspect ratio of the panorama view; sub-sampling a localized subscene video signal based on the panorama view along the bearing of interest; generating a stage view signal based on the subscene video signal; determining a coordinate instruction associated with the coordinate map of the panorama view; determining a coordinate of a designated view based on the coordinate instruction; generating a designated view signal based on the determined coordinate of the designated view, the determined coordinates of the designated view comprising at least a portion of the physical writing surface; compositing a video signal including one or more of the scaled panorama view signal, the stage view signal, or the designated view 
signal; and transmitting, to a host computer, the composite video signal.” The closest prior art in JIAN et al. (US 2017/0076491 A1) teaches a remote operation support system 1000 in FIG. 1, a case, in which an operator 2 such as a new worker works in accordance with an instruction from an instructor 1 who is a person of experience for the work site, is depicted. The remote support apparatus 101 calculates a target vector 7v by using a position 8p of the camera 21c (the head of the operator 2) acquired from the position-and-posture information 3c. By the calculated target vector 7v, a view point 9p is acquired in a direction of the target vector 7v. in a map system 3s of the feature point map 3m, coordinates of the view point 9p corresponding to an instruction position 7p of the 3D panorama image 4 at the remote support apparatus 101 is acquired. The remote support apparatus 101 determines an angle as the angle difference θd between a line connecting the anchor feature point 3pa with the position 8p and the vector 7c toward center coordinates of the image 2dg from the position 8p. The instruction position 7p matches with the anchor feature point 3pa. The angle difference θd is represented by an angle difference between the vector 7v and the vector 7c, Bai et al. (US 2018/0122044 A1) teaches a digital image is received as an input by an environmental mapping system. The environmental mapping system scales the input image to have a target aspect ratio, e.g., a two to one aspect ratio, width to height. Depending on an original aspect ratio of the digital image, the width of the image may be increased if the aspect ratio is narrower that two to one or the height of the image may be increased if the aspect ratio is wider than two to one. This may be performed using a variety of scaling techniques, an example of which is a content aware scaling technique that is configured to minimize scaling of salient (i.e., identified as important) objects within the image by creating additional space or removing space from the digital image between these objects. The environmental map may thus be formed by combining the original coordinate canvas portions as a 360-degree panoramic image to represent an effect of light within an environment of a digital image. In this way, the content aware scaling, content aware filing, and use of the target aspect ratio (e.g., 2:1) may be used to generate an environmental map that accurately describes an environment within a digital image without introduction of artifacts as found through use of conventional techniques. Further, this environmental map may thus support improved accuracy of image processing techniques that rely on the environmental map, such as to accurately describe an effect of light to add objects to the digital image. Further discussion of these and other examples is included in the following sections, Filip (US 2015/0156416 A1) teaches systems and methods for updating panoramic images. Panoramic  images include images with enlarged fields of view. A panoramic image may include, for example, a wide field of view having an aspect ratio of 2:1 or greater (i.e., the image being at least twice as wide as it is high). Panoramic  images may include, but are not limited to, full panoramic images having a 360-degree field of view, such as panoramic images used for 360-degree street-level imagery or similar imagery. In some embodiments, instructions are provided to assist users with the acquisition of images used for updating panoramic images. For example, where a user desires to update an existing panoramic image, a location associated with the panoramic image can be determined, and instructions can be provided to guide the user to the location and to assist them with capturing, or acquiring, the images. The acquired images can, then, be used to update the panoramic image associated with the location. For example, where a panoramic image exists for the location and the user acquires a complete set of images that can be used to generate a full panoramic image for the location (e.g., a 360-degree field of view of the location that depicts what a person would see if they turned in a complete circle while standing at the location), the set of images can be combined (e.g., stitched together) to generate a full panoramic image for the location. The full panoramic image can replace the existing panoramic image for the location. That is, the update may include completely replacing the old panoramic image for the location with the new, or "updated", full panoramic image. Where a panoramic image exists for a location and the user acquires a set of images that can be used to generate a portion of the panoramic image for the location (e.g., a 110-degree field of view of the location), the set of images can be combined with the existing panoramic image for the location (e.g., stitched into the existing panoramic image) to generate an updated panoramic image for the location. That is, the update may include replacing a portion of the old panoramic image for the location with the new, or "updated", images for that particular portion of the panoramic image. Such an embodiment may allow a portion of the panoramic image to be update where, for example, only that portion of the field of view has changed substantially since the existing panoramic image was captured, KUNKEL et al. (US 2018/0374192 A1) teaches an example image content creation system 100. In some embodiments, the image content creation system (100) comprises a camera system 102 deployed in a spatial environment. In some embodiments, the camera system (102) may comprise, but is not necessarily limited to only, six cameras (respectively denoted as CAM 1 through CAM 6). Some or all of the six cameras may, but are not limited to only, be high dynamic range cameras, directional cameras aiming at specific spatial directions, etc. The six cameras may be configured with overlapping fields of view. As shown in FIG. 1A, CAM 1 through CAM 4 in the camera system (102) are configured to form overlapping fields of view across all angles (360 degrees) of the plane of FIG. 1A. Additionally, optionally, or alternatively, CAM 5 and CAM 6 (not shown) in the camera system (102) may be configured to face up (toward a viewer of FIG. 1A) and down (away from a viewer of FIG. 1A), respectively, relative to the plane represented by FIG. 1A. In some embodiments, the overlapping fields of views of the six cameras (CAM 1 through CAM 6) cover all solid angles (e.g., a Cartesian coordinate system of 360 degrees times 180 degrees, 4π steradians of a whole sphere, etc.) in the spatial environment in which the camera system (102) is physically present, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/26/2022
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484